Citation Nr: 9932087	
Decision Date: 11/12/99    Archive Date: 11/19/99

DOCKET NO.  99-16 225	)	DATE
	)
	)


THE ISSUE

Eligibility for payment of attorney fees from past-due 
benefits.



ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel



INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from the Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Paul, Minnesota.  The veteran had 
active service from March 1962 to June 1969.  




FINDINGS OF FACT

1.  The Board entered final decisions with respect to the 
matter of service connection for post-traumatic stress 
disorder (PTSD) in April 1993 and April 1997.  

2.  The veteran retained his attorney and entered into an 
attorney fee agreement in July 1997 to appeal the Board's 
April 1997 decision to the United States Court of Appeals for 
Veterans Claims (Court).  

3.  In July 1997, the Court vacated the Board's April 1997 
decision, and following additional development by the RO, a 
Board decision dated in May 1999 granted service connection 
for PTSD.  

4.  The Board's May 1999 decision resulted in past-due 
benefits being payable to the veteran for the period between 
February 7, 1995 and June 16, 1999 for the grant of service 
connection for PTSD and the assignment of a 30 percent 
evaluation.



CONCLUSION OF LAW

The requirements for payment of attorney fees pursuant to the 
July 14, 1997, attorney fee agreement by the VA from past-due 
benefits for the period between February 7, 1995 and June 16, 
1999 for the grant of service connection for PTSD and the 
assignment of a 30 percent evaluation have been met.  
38 U.S.C.A. § 5904 (West 1991 & Supp. 1998); 38 C.F.R. 
§ 20.609 (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The criteria and requirements for payment of attorney fees by 
the VA from past-due benefits is contained in 38 U.S.C.A. 
§ 5904 and 38 C.F.R. § 20.609.  In order to be able to charge 
a fee there must be:  (1) A final decision promulgated by the 
Board, (2) a notice of disagreement pertaining to that 
decision dated on or after November 18, 1988, and (3) the 
retention of counsel not later than one year after the date 
of the Board's decision.  The statute specifically provides 
that, "A fee may not be charged, allowed, or paid for 
services of agents and attorneys with respect to services 
provided before the date on which the Board of Veterans' 
Appeals first makes a final decision in the case.  Such a fee 
may be charged, allowed, or paid in the case of services 
provided after such date only if an agent or attorney is 
retained with respect to such case before the end of the 
one-year period beginning on that date."  38 U.S.C.A. 
§ 5904(c)(1).  However, the statute also provides that: "The 
limitation in the preceding sentence does not apply to 
service provided with respect to proceedings before a 
court."

In the case of In re Fee Agreement of Mason, __ Vet. App. __, 
No. 96-1663 (Oct 6, 1999) the Court noted that 38 U.S.C.A. 
§ 5904(d) authorizes the Secretary to pay directly to an 
attorney 20 percent of the total amount of any past-due 
benefits awarded to a veteran on the basis of the claim where 
the veteran and the attorney entered into a qualifying fee 
agreement for representation before the Court.  "A 
qualifying fee agreement must specify that the total fee 
payable under the agreement (1) may not exceed 20% of past-
due benefits, (2) is contingent on a favorable resolution of 
the matter, and (3) will be paid directly to the attorney by 
the Secretary from the past-due benefits awarded on the basis 
of the underlying claim.  See 38 U.S.C. § 5904(d)(1), (2)."  
In re Fee Agreement of Mason, slip op. at 8.  The Court 
concluded that, "where an attorney successfully represents a 
VA claimant before this Court and has filed a qualifying 
attorney-client fee agreement which directs payment by the 
Secretary from an award of past-due benefits awarded on the 
basis of the claim filed with VA, the Secretary is obligated 
to pay directly to the attorney 20% of the past-due benefits 
awarded on the basis of the claim or application for benefits 
underlying the issues successfully appealed to this Court.  
Id., slip op. at 9 (emphasis in original).  In other words, 
the limitations in section 5904(c)(1) do not apply.

In this case, the Board first entered a final decision with 
respect to the matter of entitlement to service connection 
for PTSD in April 1993.  The veteran subsequently requested 
that his claim for service connection be reopened in 1995, 
and in an April 1995 rating decision the RO determined that 
new and material evidence had been submitted to reopen the 
previously denied claim, but continued the denial of service 
connection for PTSD.  The veteran appealed that decision to 
the Board and in a decision dated in April 1997, the Board 
affirmed the RO's denial of service connection for PTSD.  The 
veteran and his attorney entered into an attorney fee 
agreement in July 1997, and appealed the Board's decision to 
the Court.  In July 1997, the Court vacated the Board's 
decision and returned the case to the Board.  In April 1998, 
the Board remanded the case to the RO for additional 
development, and upon return of the case to the Board, the 
Board granted service connection for PTSD in a decision dated 
May 21, 1999.  A rating decision dated in June 1999 
effectuated the Board's decision and assigned a 30 percent 
evaluation for PTSD for the period between February 7, 1995 
and June 16, 1999.  This decision resulted in past-due 
benefits being payable to the veteran, and in a letter to the 
veteran and his attorney, the RO indicated that 20 percent of 
that amount, $2,828.40, was being withheld as the maximum 
attorney fee payable.

Based on this evidence and sequence of events, and the 
veteran's successful appeal to the Court, the requirements 
for payment of attorney fees from past-due benefits have been 
met.  Accordingly, attorney fees are payable in the amount of 
20 percent of past-due benefits for the period between 
February 7, 1995 and June 16, 1999 for the grant of service 
connection for PTSD and the assignment of a 30 percent 
evaluation.  

ORDER

Attorney fees in the amount of 20 percent of past-due 
benefits for the period between February 7, 1995 and June 16, 
1999 for the grant of service connection for PTSD and the 
assignment of a 30 percent evaluation may be awarded by the 
VA pursuant to the July 14, 1997, attorney fee agreement.  



		
	S. L. KENNEDY
Member, Board of Veterans' Appeals



 


